Title: To George Washington from Samuel Wall, 16 September 1791
From: Wall, Samuel
To: Washington, George



Sir
Newport [R.I.] 16 Sept. 1791

I have this Inst, learn’d the Unwelcome & Melancholy tidings from the Cape where I have liv’d near nine Years. My Acquaintance is general & intimate with not only the Citizens of that Town but throughout the Island therefore I need but say, to be believed that I feel the most sensible distress for their Shocking Situation—I am told an Express has arriv’d to you, praying your Assistance —which none ever ask’d in Vain. As the people of that Island possess my Affections, I am willing to share in Common with them their danger & offer my Services in any Capacity you may be pleas’d to place me without a wish of any pecuniary reward—I have serv’d this, my Country, both by Land & Sea in respectable Stations—I am personally Known to Mr Lear your Secretary who has been at my House in the Cape I am perfectly Acquainted with all the landing places about the Cape, the People their Manners & Language which leads me to believe I cou’d be of Service—should you be Convinced of this, I beg Sir you’l Command me by a Line direct’d to me at York to Care Henry Bowers Esqr. or to Providence to myself, & say, how I shall proceed be pleas’d to pardon the incorrectness of this Scrawl as ’twas wrote in a hurry the Packet being on the Point of sailing. I am respectfully Sir Your Most Obt & Very Humble Servant

S. Wall

